DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 13. The device of claim 11, wherein the Q node is charged in response to an input of the front carry signal and the Q node is discharged in response to an input of a rear carry signal.

Claim 17. The device of claim 11, wherein the gate signal output module is operated based on the voltage level of the Q node or the voltage level of the QB node.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a gate driver circuit for a display device, wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input of a line sensing preparation signal to charge the M node based on a front carry signal; and operate in response to an input of a reset signal to charge the Q node to a first high-potential voltage level; or operate in response to an input of a panel on signal to discharges the Q node to a third low-potential voltage level; a Q node controller configured to: operate in response to an input of the front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a Q node and QH node stabilizer configured to discharge each of the Q node and the QH node to the third low-potential voltage level when the QB node has been charged to a second high-potential voltage level; an inverter configured to change a voltage level of the QB node based on a voltage level of the Q node; a QB node stabilizer configured to operate in response to an input of the rear carry signal, to an input of the reset signal, and to a charged voltage of the M node to discharge the QB node to a fourth low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage, wherein a high voltage level period of the carry clock signal is set not to overlap with a high voltage level period of the first scan clock signal.  The closest prior art Choi (US 10,997,925) discloses a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Choi et al. (US 2022/0189407) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Choi (US 2021/0201814) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Kim et al. (US 2021/0201816) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Park et al. (US 2021/0201767) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Park et al. (US 2021/0201770) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Chang (US 2020/0135115) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Kim et al. (US 2019/0164478) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Kim et al. (US 2019/0130848) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Noh et al. (US 2019/0103049) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  An analogous prior art Takasugi et al. (US 2018/0337682) teaches a gate driver circuit wherein the gate driver circuit comprises a plurality of stage circuits, wherein each stage circuit supplies a gate signal to each gate line, and includes a M node, a Q node, a QH node, and a QB node, wherein each stage circuit includes: a line selector configured to: operate in response to an input signal to charge the M node based on a front carry signal; a Q node controller configured to: operate in response to an input of a front carry signal to charge the Q node to the first high-potential voltage level; and operate in response to an input of a rear carry signal to discharge the Q node to the third low-potential voltage level; a carry signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output a carry signal based on a carry clock signal or the third low-potential voltage; and3981263812.1PATENTATTORNEY DOCKET NO.: 085246-702717(F21-0675US001) a gate signal output module configured to operate based on the voltage level of the Q node or the voltage level of the QB node to output first to j-th gate signals based on first to j-th scan clock signals or a first low-potential voltage.  However, none of the cited prior art alone or in combination teach or suggest all the limitations of applicant’s instant invention.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628